United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                           Charles R. Fulbruge III
                            No. 05-40613                           Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN CASTILLO-HERNANDEZ,

                                      Defendant-Appellant.
                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 1:04-CR-1028
                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan

Castillo-Hernandez (Castillo) on appeal has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Castillo has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.